Exhibit 10.9

THE PROGRESSIVE CORPORATION

1995 INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

(<Year of Grant> Time-Based Award)

This Agreement (“Agreement”) is made this <Grant Date> by and between
<Participant Name> (“Participant”) and The Progressive Corporation (the
“Company”).

1. Award of Restricted Stock. The Company hereby grants to Participant an award
(the “Award”) of restricted stock (the “Restricted Stock”) consisting of <# of
Shares> of the Company’s Common Shares, $1 Par Value (“Common Shares”), pursuant
and subject to The Progressive Corporation 1995 Incentive Plan (the “Plan”).

2. Condition to Participant’s Rights under this Agreement. This Agreement shall
not become effective, and Participant shall have no rights with respect to the
Award or the Restricted Stock, unless and until the Participant has fully
executed this Agreement and delivered it to the Company (in the Company’s
discretion, such execution and delivery may be accomplished through electronic
means).

3. Restrictions; Vesting. The Restricted Stock shall be subject to the
restrictions and other terms and conditions set forth in the Plan, which are
hereby incorporated herein by reference, and in this Agreement. Subject to the
terms and conditions of the Plan and this Agreement, Participant’s rights in and
to the shares of Restricted Stock shall vest according to the following
schedule:

 

  a. One-third of the shares of Restricted Stock shall vest on <Vesting Date>.

 

  b. One-third of the shares of Restricted Stock shall vest on <Vesting Date>.

 

  c. The final one-third of the shares of Restricted Stock shall vest on
<Vesting Date>.

The shares of Restricted Stock awarded under this Agreement shall vest in
accordance with the schedule set forth above unless, prior to the vesting date
set forth above, the Award and the applicable shares of Restricted Stock are
forfeited or have become subject to accelerated vesting under the terms and
conditions of the Plan. Until the shares of Restricted Stock vest, Participant
shall not sell, transfer, pledge, assign or otherwise encumber such shares of
Restricted Stock or any interest therein.

4. Manner In Which Shares Will Be Held. Subject to the provisions of this
Paragraph 4, stock certificates evidencing the shares of Restricted Stock
awarded under this Agreement shall be registered in the name of Participant and
shall be delivered to and held in custody by the Company, or its designee, until
the restrictions thereon shall have lapsed or any conditions to the vesting of
such Award, or a portion thereof, have been satisfied. Such certificates shall
bear an appropriate legend referring to the terms, conditions and restrictions
applicable to such Award.

In the discretion of the Company, any or all shares of Restricted Stock awarded
to Participant hereunder may be issued in, or after issuance may be transferred
to, book-entry form and held by the Company, or its designee, in such form. In
such event, no stock certificates evidencing such shares will be held, the
applicable restrictions will be noted in the records of the Company’s transfer
agent and in the book-entry system.

Participant hereby irrevocably authorizes the Company and the Compensation
Committee of the Board of Directors (the “Committee”) to take any and all
appropriate action with respect to the evidence of Participant’s Restricted
Stock, including, without limitation, issuing certificates for such Restricted
Stock, issuing such Restricted Stock in book-entry form, transferring any
previously issued certificates into book-entry form, transferring any Restricted
Stock (whether held in certificate or book-entry form) into unrestricted form at
vesting, or canceling any Restricted Stock (whether held in certificate or
book-entry form) as and when required by this Agreement or the Plan, or
undertaking any other action which may be done lawfully by the Company or the
Committee in the administration of the Plan and this Agreement. Participant
specifically acknowledges and agrees that such certificates and/or book-entry
evidence of Participant’s Restricted Stock may be transferred or cancelled
pursuant to this Agreement and the Plan without requiring that a Stock Power be
executed and delivered by the Participant or requiring any other action on the
part of Participant, and Participant authorizes the Company to undertake each
such action without such Stock Powers.

 

- 1 -



--------------------------------------------------------------------------------

Participant hereby further irrevocably appoints the Secretary of the Company and
any employee of the Company who may be designated by the Secretary, and each of
them, my true and lawful attorney-in-fact and agent, with full power of
substitution and resubstitution, for me and in my name, place and stead, in any
and all capacities, to execute and deliver each and every document (including,
without limitation, any such Stock Powers) which may be necessary or appropriate
in connection with the issuance, transfer, cancellation or other action taken in
connection with the Restricted Stock awarded hereunder pursuant to this
Agreement or the Plan. The rights granted by Participant under this paragraph
shall automatically expire as to shares of Restricted Stock awarded hereunder
upon the transfer of such shares into unrestricted form at vesting or upon the
cancellation of such shares at any time, as applicable, pursuant to this
Agreement and the Plan.

5. Rights of Shareholder. Except as otherwise provided in this Agreement or the
Plan, Participant shall have, with respect to the shares of Restricted Stock
awarded hereunder, all of the rights of a shareholder of the Company, including
the right to vote the shares and the right to receive any dividends as declared
by the Company’s Board of Directors.

6. Shares Non-Transferable. No shares of Restricted Stock shall be transferable
by Participant other than by will or by the laws of descent and distribution. In
the event any Award is transferred or assigned pursuant to a court order, such
transfer or assignment shall be without liability to the Company, and the
Company shall have the right to offset against such Award any expenses
(including attorneys’ fees) incurred by the Company in connection with such
transfer or assignment.

7. Termination of Employment. Except as otherwise provided in the Plan or as
determined by the Committee, if Participant’s employment with the Company is
terminated for any reason other than death, Disability or Qualified Retirement
(see Section 8 below), all Restricted Stock held by Participant which is
unvested or subject to restriction at the time of such termination shall be
automatically forfeited.

8. Qualified Retirement. If Participant’s employment with the Company (or any of
its Subsidiaries or Affiliates) terminates due to a Qualified Retirement (as
defined below), the following provisions shall apply (subject in all cases to
Section 8(c) hereof):

 

  a. If and to the extent that any Award Installment (as defined below) is
vested as of the Qualified Retirement Date (as defined below), all shares of
Restricted Stock held by Participant in connection with such Award Installment
shall be free of applicable restrictions and delivered to Participant (subject
to the provisions of the Plan and this Agreement).

 

  b. If and to the extent that any Award Installment is not vested as of such
Qualified Retirement Date, such Award Installment (i) shall remain in effect
with respect to fifty percent (50%) of the Common Shares covered thereby and, as
to such shares, shall immediately vest on Participant’s Qualified Retirement
Date, and shall thereafter be free of applicable restrictions and delivered to
the Participant (subject to the provisions of the Plan and this Agreement), and
(ii) shall terminate, effective as of the Qualified Retirement Date, with
respect to the remaining fifty percent (50%) of the Common Shares covered by
such Award Installment.

 

  c. If the Committee determines that Participant is or has engaged in any
Disqualifying Activity (as defined below), then (i) to the extent that the
Restricted Stock awarded hereunder has vested as of the Disqualification Date
(as defined below), Participant shall have the right to receive all shares of
Restricted Stock which are vested as of such date (subject to the provisions of
the Plan and this Agreement) and (ii) to the extent that the Restricted Stock
awarded hereunder has not vested as of the Disqualification Date, the Award
shall terminate, and all related shares of Restricted Stock shall be forfeited,
as of such date. Any determination by the Committee, which may act upon the
recommendation of the Chief Executive Officer or other senior officer of the
Company, that Participant is or has engaged in any Disqualifying Activity, and
as to the Disqualification Date, shall be final and conclusive.

 

  d. For purposes of Section 8, the following terms are defined as follows:

 

  i. Qualified Retirement – any termination of Participant’s employment with the
Company or its Subsidiaries or Affiliates for any reason (other than death,
Disability or an involuntary termination for Cause) if, at or immediately prior
to the date of such termination, Participant satisfies both of the following
conditions:

 

  A. Participant is 55 years of age or older; and

 

- 2 -



--------------------------------------------------------------------------------

  B. the sum of Participant’s age and completed years of service as an employee
of the Company or its Subsidiaries or Affiliates (disregarding fractions in both
cases) shall total 70 or more.

 

  ii. Qualified Retirement Date – the date as of which Participant’s employment
with the Company or its Subsidiaries or Affiliates shall terminate pursuant to a
Qualified Retirement.

  iii. Disqualifying Activity – means any of the following acts or activities:

 

  A. directly or indirectly serving as a principal, shareholder, partner,
director, officer, employee or agent of, or as a consultant, advisor or in any
other capacity to, any business or entity which competes with the Company or its
Subsidiaries or Affiliates in any business or activity then conducted by the
Company or any of its Subsidiaries or Affiliates to an extent deemed material by
the Committee; or

 

  B. any disclosure by Participant, or any use by Participant for his or her own
benefit or for the benefit of any other person or entity (other than the Company
or its Subsidiaries or Affiliates), of any confidential information or trade
secret of the Company or any of its Subsidiaries or Affiliates without the
consent of the Company; or

 

  C. any material violation of any of the provisions of the Company’s Code of
Business Conduct and Ethics (“Code of Conduct”) or any agreement between
Participant and the Company; or

 

  D. making any other disclosure or taking any other action which is determined
by the Committee to be materially detrimental to the business, prospects or
reputation of the Company or any of its Subsidiaries or Affiliates; or

 

  E. Participant fails, in any material respect, to perform his or her assigned
responsibilities as an employee of the Company or any of its Subsidiaries or
Affiliates, as determined by the Committee, in its sole judgment, after
consulting with the Chief Executive Officer.

The ownership of less than 2% of the outstanding voting securities of a publicly
traded corporation which competes with the Company or any of its Subsidiaries or
Affiliates shall not constitute a Disqualifying Activity.

 

  iv. Cause – means a felony conviction of Participant or the failure of
Participant to contest prosecution for a felony, or Participant’s willful
misconduct or dishonesty, any of which, in the judgment of the Committee, is
harmful to the business or reputation of the Company or any Subsidiary or
Affiliate; or any material violation of the Code of Conduct or any agreement
between Participant and the Company.

 

  v. Disqualification Date – the earliest date as of which Participant engaged
in any Disqualifying Activity, as determined by the Committee.

 

  vi. Award Installment – means each installment of the Award with a separate
vesting date as set forth in Section 3 hereof.

9. Taxes. No later than the date as of which an amount first becomes includable
in the gross income of Participant for federal income tax purposes with respect
to shares of Restricted Stock awarded under this Agreement, Participant shall
pay to the Company, or make arrangements satisfactory to the Committee regarding
the payment of, all federal, state or local taxes or other items of any kind
required by law to be withheld with respect to such amount. The obligations of
the Company under the Plan shall be conditional on such payment or arrangements
and the Company and its Subsidiaries and Affiliates, to the extent permitted by
law, shall have the right to deduct any such taxes from any payment of any kind
otherwise due to Participant. At vesting, shares of Restricted Stock awarded
hereunder will be valued at Fair Market Value, as defined in the Plan.

 

- 3 -



--------------------------------------------------------------------------------

Participant must satisfy the minimum statutory tax withholding obligations
resulting from the vesting of shares of Restricted Stock (“Minimum Withholding
Obligations”) either (a) by surrendering to Company shares of Restricted Stock
which are then vesting in an amount sufficient to satisfy the Minimum
Withholding Obligations, (b) by surrendering to the Company other unrestricted
Common Shares of the Company owned by Participant in an amount sufficient to
satisfy the Minimum Withholding Obligations, or (c) by paying the appropriate
amount in cash or, if acceptable to the Company, by check or other instrument.
Unless Participant advises the Company of his or her election to use an
alternative payment method, Participant shall be deemed to have elected to
surrender to the Company shares of Restricted Stock which are then vesting in an
amount sufficient to satisfy the Minimum Withholding Obligations. If Participant
requests that the Company withhold taxes in addition to the Minimum Withholding
Obligations, such additional withholding must be satisfied by Participant either
(x) by paying the appropriate amount in cash or, if acceptable to the Company,
by check or other instrument, or (y) provided that Participant has obtained the
approval of either the Company or the Committee (as required under rules adopted
by the Committee) prior to the date of vesting, by surrendering unrestricted
Common Shares which are not part of the Restricted Stock then vesting and which
have then been owned by the Participant in unrestricted form for more than six
(6) months.

Under no circumstances will Participant be entitled to satisfy any such
additional withholding by surrendering shares of Restricted Stock which are then
vesting or other Common Shares which have then been owned by Participant in
unrestricted form for six months or less. In addition, under no circumstances
will Participant be entitled to satisfy any Minimum Withholding Obligations or
additional withholding hereunder by surrendering shares of Restricted Stock
which are not then vesting. All payments, surrenders of shares, elections or
requests for approval hereunder must be made by Participant in accordance with
such procedures as may be adopted by the Company in connection therewith, and
subject to such rules as have been or may hereafter be adopted by the Committee
with respect thereto.

10. Dividends. Participant acknowledges and agrees that the Company will pay, or
cause to be paid, any cash dividends payable in respect of Restricted Stock
through such method(s) of payment as the Company deems advisable, on or promptly
after the date established by the Board of Directors for the payment of such
cash dividend to holders of the Company’s Common Shares (the “Dividend Payment
Date”), including, but not limited to: (i) payment by the Company’s transfer
agent through the procedures established generally for shareholders of record;
or (ii) payment by the Company to Participants directly either through the
Company’s payroll system in the first payroll check which is issued to the
Participant after the Dividend Payment Date or by appropriate check, draft or
automatic deposit.

11. Entire Agreement: This Agreement constitutes the entire agreement between
the parties and supersedes and cancels any other agreement, representation or
communication, whether oral or in writing, between the parties hereto relating
to subject matter hereof, provided that the Agreement shall be at all times
subject to the Plan as provided above.

12. Amendment. The Committee, in its sole discretion, may hereafter amend the
terms of this Award, but no such amendment shall be made which would impair the
rights of Participant, without Participant’s consent.

13. Definitions: Unless otherwise defined in this Agreement, each capitalized
term in this Agreement shall have the meaning given to it in the Plan.

Participant hereby: (i) acknowledges receiving a copy of the Plan Description
relating to the Plan, and represents that he or she is familiar with all of the
material provisions of the Plan, as set forth in such Plan Description;
(ii) accepts this Agreement and the Restricted Stock awarded pursuant hereto
subject to all provisions of the Plan and this Agreement; and (iii) agrees to
accept as binding, conclusive and final all decisions and interpretations of the
Committee relating to the Plan, this Agreement or the Restricted Stock awarded
hereunder.

Participant evidences his or her agreement with the terms and conditions of this
Agreement, and his or her intention to be bound hereby, by electronically
accepting the Award granted hereunder pursuant to the procedures adopted by the
Company. Upon such acceptance by Participant, this Agreement will be immediately
binding and enforceable against Participant and the Company.

 

THE PROGRESSIVE CORPORATION By:   /s/ Charles E. Jarrett   Vice President &
Secretary

 

- 4 -